DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-8 are pending.

Response to Arguments
Applicant's arguments, see Remarks - Applicant Arguments/Remarks Made in an Amendment, filed 01/12/2022, with respect to Claim 1, the arguments have been fully considered and are persuasive.  The Non-Final Rejection Report (dated 10//26/2021) of claims 1-6 has been withdrawn.

Response to Amendment
The amendments to the (specifications, claims) filed on January 12, 2021 have been entered. Claims 1-8 are pending. With regard to the specification, the objections have been withdrawn. 

Allowable Subject Matter
Claims 1-8 are allowed. Independent claim 1 contains allowable subject matter as indicated (in bold letters) below.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a wire with terminal, comprising: a wire including a core and an insulation coating covering the core; and a terminal including a coating crimping portion, an oblique extending portion provided in a rear end of the coating crimping portion, and a water cut-off member stuck to a portion of an upper surface of the coating crimping portion except for the oblique extending portion, wherein: the insulation coating is pulled out rearward from the terminal, when the coating crimping portion is crimped to the insulation coating, the water cut-off member for suppressing liquid intrusion into the core is disposed between an inner peripheral surface of the coating crimping portion and an outer peripheral surface of the insulation coating, and the water cut-off member flowing rearward due to the crimping remains on the oblique extending portion, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/PETER G LEIGH/Examiner, Art Unit 2831